internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-139805-01 date date legend partnership dear this responds to a letter dated date and additional correspondence submitted on behalf of partnership requesting a ruling under sec_775 of the internal_revenue_code facts partnership has represented the following facts partnership had over direct partners for its taxable_year beginning date partnership was eligible and intended to choose electing_large_partnership status under sec_775 for its taxable_year beginning on date however partnership filed form_1065 u s return of partnership income rather than form 1065-b u s return of income for electing large partnerships for the taxable years beginning on date and date partnership attempted to make the sec_775 election by attaching a statement to its return partnership represents that although it used the wrong forms the information on its income_tax returns for and was consistent with having made an election under sec_775 partnership seeks a ruling that partnership substantially complied with the election requirements to choose electing_large_partnership status under sec_775 of the internal_revenue_code discussion a regular partnership is required to separately report to each partner the partner’s distributive_share of any item_of_income gain loss deduction or credit that if separately taken into account by any partner would result in an income_tax_liability for that partner different from that which would result if the item was not taken into account separately see sec_702 unlike a regular partnership an electing_large_partnership combines most items at the partnership level and passes through net amounts to partners see plr-139805-01 sec_775 provides that the term electing_large_partnership means with respect to any partnership taxable_year any partnership if- a the number of persons who were partners in such partnership in the preceding partnership taxable_year equaled or exceeded and b such partnership elects the application of this part to the extent provided in regulations a partnership shall cease to be treated as an electing_large_partnership for any partnership taxable_year if in such taxable_year fewer than persons were partners in such partnership sec_775 provides that the election under sec_775 shall apply to the taxable_year for which made and all subsequent taxable years unless revoked with the consent of the secretary the instructions for form 1065-b u s return of income for electing large partnerships provide that an eligible_partnership chooses electing_large_partnership status by filing form 1065-b instead of form_1065 in this case partnership did not literally comply with the instructions for form 1065-b elections may be held to be effective where the taxpayer complied with the essential requirements of a regulation even though the taxpayer failed to comply with certain procedural directions therein see 67_tc_736 acq in result 1979_1_cb_1 the election will be deemed valid if there are enough facts and circumstances to indicate that partnership intended to choose electing_large_partnership status for the taxable_year conclusion based on the information submitted and the representations made we conclude that there was sufficient information provided with partnership’s federal_income_tax return to conclude that partnership substantially complied with the requirements for choosing electing_large_partnership status under sec_775 for the taxable_year therefore partnership is deemed to have chosen electing_large_partnership status for the taxable_year and thereafter however this letter is conditioned on partnership filing forms 1065-b u s return of income for electing large partnerships for the and taxable years with the appropriate service_center within days from the date of this letter a copy of this letter should be attached to each return the rulings contained in this letter are based upon information and representations submitted by partnership and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether partnership meets the requirements of sec_775 this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent plr-139805-01 pursuant to a power_of_attorney on file with this office copies of this letter are being sent to taxpayers’ authorized representatives sincerely yours matthew lay senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
